Latimer, Judge
(concurring in the result) :
I concur in the result.
In United States v Tomaszewski, 8 USCMA 266, 24 CMR 76, a majority of the Court reached the conclusion that an accused was entitled as a matter of right to have a certified lawyer appointed to represent him at an Article 32 investigation, and that is now the law. In the case at bar, the officer appointed was a graduate of a law school, a member of a recognized bar, and qualified in all respects except certification by The Judge Advocate General of the Air Force. While there was a lack of certification at the time of the pretrial hearing, there is no claim of specific prejudice, and the record shows the absence of harm to the accused. Therefore, I join in reversing the decision of the board of review.